Title: From George Washington to Alexander Hamilton, 29 July 1795
From: Washington, George
To: Hamilton, Alexander


          
            (Private)
            My dear Sir,
            Mount Vernon 29th July 1795.
          
          Your letters of the 20th and 21st Instt found me at this place, after a hot & disagreeable ride.
          As the measures of the government, respecting the treaty, were taken before I left Philadelphia, something more imperious than has yet appeared, must turn up to occasion a change. Still, it is very desirable to ascertain, if possible, after the paroxysm of the fever is a little abated, what the real temper of the people is, concerning it; for at present the cry against the Treaty is like that against a mad-dog; and every one, in a manner, seems engaged in running it down.
          That it has received the most tortured interpretation, & that the writings agt it (which are very industriously circulated) are pregnant of the most abominable mis-representations, admits of no doubt; yet, there are to be found, so far as my information extends, many well disposed men who conceive, that in the settlement of old disputes, a proper regard to reciprocal justice does not appear in the Treaty; whilst others, also well enough affected to the government, are of opinion that to have had no commercial treaty would have been better, for this country, than the restricted one, agreed to; inasmuch, say they, the nature of our Exports, and imports (without any extra: or violent measures) would have forced, or led to a more adequate intercourse between the two nations; without any of those shackles which the treaty has imposed. In a word, that as our exports consist chiefly of provisions & raw materials, which to the manufacturers in G. Britain, & to their Islands in the West Indies, affords employment & food; they must have had them on our terms, if they were not to be obtained on their own; whilst the imports of this country, offers the best mart for their fabricks; &, of course, is the principal support of their manufacturers: But the string which

is most played on, because it strikes with most force the popular ear, is the violation—as they term it—of our engagements with France; or in other words, the prediliction shewn by that instrument to G. Britain at the expence of the French nation. The consequences of which are more to be apprehended than any, which are likely to flow from other causes, as ground of opposition; because, whether the fact is, in any degree true, or not, it is the interest of the French (whilst the animosity, or jealousies betwn the two nations exist) to avail themselves of such a spirit, to keep us & G. Britain at variance; and they will, in my opinion, accordingly do it. To what length their policy may induce them to carry matters, is too much in embryo at this moment to decide: but I predict much embarrassment to the government therefrom—and in my opinion, too much pains cannot be taken by those who speak, or write, in favor of the treaty, to place this matter in its true light.
          I have seen with pleasure, that a writer in one of the New York papers under the Signature of Camillus, has promised to answer—or rather to defend the treaty—which has been made with G. Britain. To judge of this work from the first number, which I have seen, I auger well of the performance; & shall expect to see the subject handled in a clear, distinct and satisfactory manner: but if measures are not adopted for its dissimination a few only will derive lights from the knowledge, or labour of the author; whilst the opposition pieces will spread their poison in all directions; and Congress, more than probable, will assemble with the unfavorable impressions of their constituents. The difference of conduct between the friends, and foes of order, & good government, is in nothg more striking than that, the latter are always working like bees, to distil their poison; whilst the former, depending, ofte⟨n⟩ times too much, and too long upon the sense, and good dispositions of the people to work conviction, neglect the means of effecting it. With sincere esteem & regard I am your Affecte
          
            Go: Washington
          
        